Citation Nr: 0024186	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  95-37 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1969 to 
October 1971.

This case previously came before the Board of Veteran's 
Appeals (the Board) on appeal from a January 1995 rating 
decision of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO).  In an August 1998 
decision, the Board, in pertinent part, denied service 
connection for post-traumatic stress disorder, a right 
shoulder disability and a back disability.  In a February 
2000 memorandum decision, the U. S. Court of Appeals for 
Veterans Claims (known as the United States Court of 
Veteran's Appeals prior to March 1, 1999) (hereinafter Court) 
reversed the decision of the Board and remanded the matter 
for adjudication on the merits.


REMAND

In the Board's August 1998 decision, the Board found that the 
appellant failed to file a timely appeal as to the claims for 
service connection for post-traumatic stress disorder, a 
right shoulder disability and a back disability.  The Court 
found this to be error.  The Court also found error in the 
RO's adjudication in February 1996 on the basis of the new 
and material evidence standard rather than as part of the 
previous appealed claim.  In accordance with the Court's 
decision, and to correct previous errors, this case is 
REMANDED for the following action:

1.  The RO should prepare a rating 
decision (not a Supplemental Statement of 
the Case) that clearly cures the defects 
committed in its previous February 1996 
decision.  Any rating decision that 
addresses new and material evidence will 
be held to be in error and returned for 
compliance with the decision of the 
Court.  

2.  With regard to the claims for service 
connection for a right shoulder 
disability and a back disability, the 
appellant is informed of his duty to 
submit a well grounded claim.  This 
includes competent evidence of a current 
disability and competent evidence linking 
the current disability to service.

3.  With regard to the claim for service 
connection for post-traumatic stress 
disorder, the Board notes that this was 
granted in a February 2000 rating 
decision.  Therefore, the Board reserves 
the right to dismiss this issue upon 
return of this appeal to the Board.

4.  The RO is informed that all prior 
decisions with regard to these claims are 
no longer valid pursuant to the Court's 
memorandum decision.  The RO is at 
liberty therefore, to review the issue of 
service connection for post-traumatic 
stress disorder including its effective 
date.  The RO has the right to revise its 
previous decision regarding service 
connection for post-traumatic stress 
disorder or its effective date.

5.  The RO must comply with every element 
of the order of the Court.

If upon completion of the above action, the claims remain 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




